The parties have filed herein a stipulation to the effect that the same questions are involved here as in cause No. 30000, Shnier v. Vahlberg et al., decided by this court February 18, 1941, 188 Okla. 471, 110 P.2d 593, and that the opinion therein should govern the disposition of this case.
Such prior opinion is therefore accepted as controlling herein and the syllabus thereof is adopted as the syllabus in this case.
The judgment is reversed and the cause remanded, with instructions as contained in the Shnier Case, supra.
All the Justices concur. *Page 477